Citation Nr: 1707328	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  94-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1977 to August 1980; February 1981 to January 1984; and January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 1994 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Puerto Rico.  However, jurisdiction rests with the RO in Houston, Texas.  The Board previously remanded this matter in November 2003 and November 2008.  

The Veteran initially filed a claim to establish entitlement to service connection for hepatitis.  In November 2008, the Veteran filed a claim for entitlement to service connection for hepatitis C, which has been included in this appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).     


FINDING OF FACT

The probative and persuasive medical evidence of record does not demonstrate that the Veteran has a current hepatitis disability for service-connection purposes.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in December 2008 and January 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided as requested and supplemental VA examiner opinions and additional medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in June 1998, June 2002, and June 2004 and a supplemental VA opinion was obtained in August 2004.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include hepatitis.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from hepatitis, which developed during his active duty service.  Though the Veteran's representative contends that the Veteran was not afforded a VA examination for his hepatitis claim, the Board notes that several VA examinations were in fact completed in June 1998, June 2002, June 2004, and a supplemental VA opinion was obtained in August 2004.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of hepatitis.  

Service treatment records show that the Veteran was hospitalized in May through June 1979 for six days for acute hepatitis.  The Veteran was treated for hepatitis and it was documented as resolved on his discharge from the hospital.  Upon separation in September 1991, the Veteran reported having a hospitalization for hepatitis; however, his physical examination at the time was normal.

In June 1998, the Veteran was afforded a VA examination for his hepatitis claim.  At this time, the Veteran denied having jaundice or other hepatitis symptoms.  The Veteran was diagnosed with hepatitis A antibodies, but the examiner noted that the antibodies were largely asymptomatic with minimal residuals.

In June 2002, the Veteran was afforded another VA examination for his hepatitis claim.  The Veteran again denied having any current hepatitis symptoms and his liver function tests were relatively normal.  The Veteran was diagnosed with post-hepatitis A with minimal residuals.  The VA examiner noted that the Veteran did not have hepatitis C and that there was no evidence of hepatitis in the available service records.

In June 2004, the Veteran was afforded another VA examination for his hepatitis claim.  The Veteran denied having any recurrences of hepatitis since his hospitalization in service.  The Veteran was diagnosed with hepatitis A antibodies, which were noted as having little clinical significance.  The examiner also noted that the Veteran was negative for diagnoses of hepatitis B and hepatitis C. 

In August 2004, the VA examiner submitted an opinion clarifying the June 2004 examination.  The examiner noted that the Veteran previously had hepatitis A but that it was not as likely as not that the Veteran currently had hepatitis at the time of the examination.  The examiner further opined that the Veteran currently had antibodies to hepatitis A, but no antibodies for hepatitis B or C.  In addition, the examiner stated that hepatitis A was of little clinical significance, and that liver function tests were normal.

Overall, the Board notes that while the Veteran was treated for hepatitis in service, he is not currently diagnosed with hepatitis.  Ultimately, the Veteran has submitted no medical evidence to suggest a current disability.
 
The Veteran has offered his own opinion on etiology, stating that he currently has hepatitis that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions, and there are no medical opinions to the contrary.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of hepatitis, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current hepatitis disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for hepatitis is not warranted.

ORDER

Entitlement to service connection for hepatitis is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


